[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            SEPTEMBER 10, 2009
                               No. 08-16478                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 08-00012-CR-HL-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ALBERT BRUCE SINGLETARY,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________
                              (September 10, 2009)


Before DUBINA, Chief Judge, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Albert Bruce Singletary appeals his conviction, pursuant to a
conditional plea agreement, of one count of being a convicted felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(1) and 924(a)(2).

      Singletary raises several issues on appeal. First, he argues that because

courts must consider jurisdictional issues sua sponte, we should evaluate the

jurisdictional issue raised by his pro se pleadings: namely, if either the district

court had jurisdiction to hear the case or the federal government had jurisdiction to

prosecute him when he was initially arrested for a state probation violation.

      Second, he argues that the district court wrongly granted the government’s

in limine motion to exclude evidence of his justification defense. He contends that

his proffered testimony would demonstrate he possessed a gun because he was

under a constant threat of injury or harm and that the police had not been willing to

help. The conditional plea agreement reserved his right to appeal this issue.

      Finally, he argues that the district court’s denial of his motion to withdraw

his guilty plea was arbitrary and unreasonable. He contends that he entered into

the plea because he was unable to proceed pro se unless he did so without access to

a law library. He also argues that the district court violated his constitutional and

statutory right to represent himself when it denied him the right to access a law

library if he elected to proceed pro se.




                                            2
                                             I.

        Federal courts are obligated to inquire sua sponte into jurisdiction where it

may be lacking. University of South Alabama v. Am. Tobacco Co., 168 F.3d 405,

410 (11th Cir. 1999). We review a district court’s determination of subject matter

jurisdiction de novo. United States v. Evans, 476 F.3d 1176, 1178 (11th Cir. 2007).

        United States District Courts have “original jurisdiction . . . of all offenses

against the laws of the United States.” 18 U.S.C. § 3231. In United States v.

Ucciferri, 960 F.2d 953, 954-55 (11th Cir. 1992), we held that even where state

officials conducted most of an investigation, federal prosecutors possessed full

authority to bring a federal indictment so long as they alleged a violation of federal

law.

        The indictment here alleged a violation of a federal law. Therefore, we

conclude that the federal government had authority to prosecute Singletary, and the

district court had jurisdiction to hear the case. The fact that he was arrested

initially for a violation of a state law does nothing to deprive the government of the

authority to prosecute him for a federal crime or for the federal court to hear the

case.

                                            II.

        We review a district court's grant of a motion in limine for an abuse of



                                             3
discretion. United States v. Thompson, 25 F.3d 1558, 1563 (11th Cir. 1994).

However, we review de novo a district court's determination of whether a certain

defense is available. See id.

      A justification defense under § 922(g)(1) is permissible if a defendant can

show that:

      (1) [he] was under [an] unlawful and present, imminent, and

      impending threat of death or serious bodily injury; (2) [he] did not

      negligently or recklessly place himself in a situation where he would

      be forced to engage in criminal conduct; (3) [he] had no reasonable

      legal alternative to violating the law; and (4) that there was a direct

      causal relationship between the criminal action and the avoidance of

      the threatened harm.

United States v. Deleveaux, 205 F.3d 1292, 1297 (11th Cir. 2000). This defense is

reserved for extraordinary circumstances, however. Id.; United States v. Rice, 214
F.3d 1295, 1297 (11th Cir. 2000). In Rice, the defendant had been threatened and

harassed by gang members repeatedly, beaten and robbed at least twice, attacked at

least three other times, and subjected to several other attempted attacks. 214 F.3d

at 1297-98. Further, Rice claimed that at the time he was arrested, he had been

threatened by the gang members on his way to the store, then proceeded home to



                                           4
get a gun for his protection. Id. at 1298. Nevertheless, we held that those facts did

not establish an “immediate emergency” necessary to establish a justification

defense.

      We conclude from the record that the district court did not err in granting the

motion in limine. It noted that although Singletary alleged he was the repeated

target of threats and harassment over time, at the time he was stopped with the gun,

he was on his way to work and there was no sign of imminent danger or

emergency. His claim is very similar to the claim in Rice, in that he alleged

repeated threats, but did not show an immediate, emergency situation that required

possession of the gun at that moment. Therefore, we conclude that the district

court was correct to grant the government’s motion.

                                         III.

      Waiver is the “intentional relinquishment or abandonment of a known right.”

United States v. Olano, 507 U.S. 725, 733, 113 S. Ct. 1770, 1777, 123 L. Ed. 2d
508 (1993) (internal quotation marks omitted). Non-jurisdictional issues that are

otherwise not reserved as part of a conditional guilty plea are waived. United States

v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).

      The record demonstrates that Singletary pleaded guilty pursuant to a

conditional written plea agreement. The agreement permitted Singletary to raise



                                           5
the jurisdictional argument and the grant of the government’s in limine motion on

appeal. It did not, however, permit him to raise the issue of whether he was

improperly denied access to a law library, either as a basis to withdraw his guilty

plea or as a violation of his right to proceed pro se. In agreeing to plead guilty, he

had the assistance of counsel, stated that he was pleading guilty knowingly and

voluntarily, and that he understood that the appeal waiver would prevent him from

appealing any issue not specifically reserved. Therefore, the argument that he was

improperly denied access to a law library is waived.

      For the above-stated reasons, we affirm Singletary’s conviction.

       AFFIRMED.




                                           6